Title: To George Washington from William Peck, 15 February 1790
From: Peck, William
To: Washington, George



Sir,
Providence [R.I.] Feby 15th 1790

A Convention being at length Ordered and Delegates appointed for deciding on the New Federal Constitution, there are many reasons to hope that the Accession of this State will compleat the Union in a short time. That event will probably induce the Appointment of Sundry Officers for Collecting the Federal Revenue in this State. The Note accompanying this letter will more fully disclose the particular object of it, and point out to your Excellency the Grounds of my present Application for the Appointment of Naval Officer of this Port. With great deference and the Most perfect Esteem & Veneration I am your Excellency’s Most Obedient Servant

William Peck

